Citation Nr: 1511771	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to supplemental service disabled Veterans insurance.

(The issues of entitlement to a higher level of special monthly compensation under 38 C.F.R. § 3.350(f)(3) and entitlement to a higher level of special monthly compensation under 38 U.S.C.A. § 1114(o) (West 2014) are the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania (Agency of Original Jurisdiction or AOJ), which denied the Veteran's claim of entitlement to supplemental service disabled Veterans insurance.  The Veteran disagreed with this decision later in November 2012.  He perfected a timely appeal in April 2013.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran was born in January 1942 and turned age 65 in January 2007.

2.  The record evidence shows that the Veteran's application for supplemental service disabled Veterans insurance (SRH) was date-stamped as received by the AOJ on March 14, 2008.

3.  The record evidence shows that the Veteran's supplemental service disabled Veterans insurance (SRH) policy was approved on May 2, 2008, and he was notified of this policy approval and his entitlement to a waiver of SRH insurance policy premiums in correspondence from the AOJ dated on May 6, 2008.

4.  There is no record of any intent to file for supplemental service disabled Veterans insurance (SRH) dated prior to January 2, 2007, when the Veteran turned age 65.


CONCLUSION OF LAW

The criteria for eligibility for supplemental service disabled Veterans insurance (SRH) have not been met.  38 U.S.C.A. § 1922A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In January 2008, prior to the receipt of a claim for supplemental service disabled Veterans insurance (SRH), the AOJ provided correspondence to the Veteran with the criteria for eligibility and waiver of premiums, application time requirements, and the methods for submitting an application.  Although the AOJ did not discuss the respective responsibilities for collecting relevant evidence, the Board concludes that this error is harmless.  The dispositive issue in this appeal is the Veteran's age and date of receipt of his application for SRH; in other words, the outcome of this appeal turns on application of the law to the undisputed facts.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, any error in the provision of VCAA notice to the Veteran in this appeal is not prejudicial and the Board may proceed to adjudicate this claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

SRH Claim

The Veteran contends that he is entitled to supplemental service disabled Veterans insurance (SRH).  He specifically contends that, because he is qualified for a waiver of government insurance (RH) premiums under 38 U.S.C.A. §§ 1912 and 1922(a), and because his SRH claim was received within 1 year of the date that VA notified him of his eligibility for a waiver of RH insurance premiums, he is entitled to supplemental service disabled Veterans insurance (SRH) even though he filed for SRH after he turned age 65.

Laws and Regulations

A Veteran is eligible for service disabled Veterans insurance (RH) if he was released from active service on other than dishonorable conditions after April 25, 1951, and has a service-connected disability rated at 10 percent disabling or more.  The Veteran otherwise must be in good health and insurable if not for the service-connected disability.  The Veteran must apply for RH within two years from the date that service connection is determined by VA.  38 U.S.C.A. § 1922 (West 2014).  The period of time for application is not dependent on the effective date of service connection.

Upon application, the premiums for RH insurance may be waived during a period of continuous total disability for six months or more if the total disability began after the date of application for the insurance, while the insurance was in force under premium paying conditions, and before the Veteran's 65th birthday.  38 U.S.C.A. § 1912 (West 2014). 

A Veteran is eligible for supplemental service disabled Veterans insurance (SRH) if the Veteran is insured by an RH policy and has been granted a waiver of premiums for that policy.  A Veteran must file an application for SRH prior to the one year period after being notified of the waiver of RH premium.  The application for SRH must be made prior to the Veteran's 65th birthday.  38 U.S.C.A. § 1922A (West 2014) (emphasis added). 

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to supplemental service disabled Veterans insurance (SRH).  The record evidence (in this case, the Veteran's DD Form 214) shows that he was born in November 1942.  Thus, he reached age 65 in November 2007.  Under the laws and regulations governing SRH, the Veteran was required to submit his application prior to November 2007.  The Board recognizes that the Veteran's application for SRH was received in March 2008 within the 1-year period from the date when he was notified of his entitlement to a waiver of government insurance premiums (in this case, RH premiums) in January 2008 correspondence.  The January 2008 correspondence also resolved multiple pending appeals for VA disability compensation, including claims for a total disability rating based on individual unemployability (TDIU) and special monthly compensation.  In this case, it is undisputed that the Veteran's application for SRH was not received by VA until March 14, 2008, approximately 5 months after his 65th birthday.  The record evidence also shows that the Veteran's SRH policy was approved by the AOJ on May 2, 2008, and he was notified of this policy approval and his entitlement to a waiver of SRH policy premiums in correspondence from the AOJ dated on May 6, 2008.  As the RO noted in the April 2013 Statement of the Case, however, the Veteran was never qualified for SRH at any time during the pendency of this appeal because his application for SRH was received by the AOJ after he turned age 65.

The Veteran has asserted that he should not be penalized for his failure to file for SRH prior to turning age 65 because of unspecified delays in processing his claims for VA disability compensation at the RO in San Diego, California.  The Board acknowledges that the Veteran submitted several claims for service connection prior to age 65 that were not decided on appeal until after he turned age 65.  Nevertheless, the time period for an RH or SRH application starts at the time of VA's determination to grant service connection for a new disability and is not retroactive to the date of claim or effective date for that disability.  

The laws governing entitlement to SRH are clear in that they require an application for SRH be filed prior to a Veteran turning age 65.  See 38 U.S.C.A. § 1922A(c) (West 2014).  The Board notes in this regard that the payment of monetary benefits must be authorized by statute.  The principles of equity cannot be applied to award benefits that are not authorized by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Therefore, the Board is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of law governing supplemental service disabled Veterans insurance (SRH).  See also 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  And, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to supplemental service disabled Veterans insurance is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


